Citation Nr: 1439841	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-05 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for pituitary adenoma, claimed as brain tumor.

3.  Entitlement to service connection for arthritis of the right knee

4.  Entitlement to service connection for arthritis of the cervical spine.

5.  Entitlement to service connection for arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1979 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied the Veteran's petition to reopen a claim for entitlement to service connection for PTSD.  It also denied the other claims on appeal.

The Board observes the Veteran initially submitted a claim for service connection for PTSD and bipolar disorder.  The evidence of record, however, also indicates the Veteran has received diagnoses of other psychiatric disorders, including depressive disorder and anxiety.  See, e.g., May and June 2004 VA treatment records.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, the Court held that a claim of entitlement to service connection for a psychiatric disorder included any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Id.  As such, in light of the Court's holding in Clemons, the Board has amended the issues on appeal as reflected above.

Although the agency of original jurisdiction (AOJ) determined that new and material evidence had not been submitted to reopen the Veteran's claim of service connection for acquired psychiatric disability, to include PTSD, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In February 2013, the Veteran testified before the Board a videoconference hearing.  A transcript of the hearing is associated with the claims file.

The Board has reviewed both the Veteran's physical claims file and files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disability and arthritis of the right knee, cervical spine, and lumbar spine, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At her February 2013 Board hearing, prior to the promulgation of a decision in the appeal of the issue of service connection for pituitary adenoma, claimed as brain tumor, the Veteran withdrew this appeal.

2.  A May 2005 rating decision denied the Veteran's petition to reopen an earlier claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran did not enter a timely appeal.

3.  Evidence received since the May 2005 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of service connection for pituitary adenoma, claimed as brain tumor, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The May 2005 rating decision that denied the Veteran's petition to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice letter provided to the Veteran in October 2009 addressed all notice elements required by Kent.  Additionally, in this decision, the Board reopens the claim for service connection for an acquired psychiatric disorder, to include PTSD.  In light of the favorable disposition, the Board finds that a full discussion of VCAA is not required at this time.

Analysis

I.  Withdrawal of Appeals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Withdrawal may be made by the appellant or an authorized representative.  38 C.F.R. § 20.204.

At her February 2013 hearing, the Veteran requested withdrawal of her appeal on the issue of entitlement to service connection for pituitary adenoma, claimed as brain tumor.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and the appeal is dismissed.

II.  New and Material Evidence

The Veteran was initially denied service connection for PTSD and bipolar disorder in a February 1999 rating decision.  The Veteran did not appeal the rating decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Subsequently, the Veteran sought to reopen the claim and was denied in rating decisions dated in November 2004 and May 2005, both of which became final.  The Veteran was again denied in a January 2010 rating decision, which has been appealed and is currently before the Board.  The Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final denial in May 2005.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the May 2005 rating decision, the Veteran testified before the Board at a videoconference hearing.  At the hearing, the Veteran described several incidents in her life that occurred coincident with service that she believes led to her current psychiatric disability.  Specifically, the Veteran testified that in 1983 her husband molested her daughter while she was in the hospital for the birth of another child.  The Veteran submitted a sworn lay statement from her daughter to corroborate her testimony.  See February 2013 statement.  Her husband was jailed for his crime and "it broke [her] whole family up."  She was forced to give up base housing.  The Veteran then turned to a friend who took advantage of her vulnerability, leading to her becoming pregnant and giving birth to another child.  See transcript at 7-12

The Board finds that the additional evidence described above is new and material with respect to the issue of service connection for an acquired psychiatric disability, to include PTSD.  This evidence was not previously of record at the time of the last prior denial, is not cumulative of prior records, and relates to unestablished facts necessary to substantiate the claim.  The new evidence, presumed credible for the purposes of reopening, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is reopened.


ORDER

The appeal of the denial of service connection for pituitary adenoma, claimed as brain tumor, is dismissed.   

New and material evidence having been submitted, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened and, to that limited extent, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to afford the Veteran every possible consideration and to ensure that there is a complete record upon which to decide her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At her February 2013 Board hearing, the Veteran indicated that she receives Social Security Administration (SSA) disability benefits in part due to her psychiatric problems.  The Veteran's claims file does not contain a copy of the SSA decision awarding disability benefits or the medical records used as a basis for the decision.  There has been no attempt to obtain these documents and records, and they are relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  Thus, the AOJ should attempt to obtain the SSA decision and supporting records and associate them with the claims file.

Psychiatric disability

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD.

At her Board hearing, the Veteran described several incidents in her life that occurred coincident with service that she believes led to her current psychiatric disability.  One incident was the molestation of her daughter by her husband while she was in the hospital for the birth of another child.  Her husband's actions destroyed the family and resulted in her loss of base housing.  The Veteran contends that this and several other events while she was in service caused her to feel depressed and anxious.  The Veteran's service records reflect mental health treatment.

The law provides that the incurrence of a disease coincident with service is enough to establish entitlement to service connection.  See 38 C.F.R. § 3.303(a).  Therefore, in light of the foregoing, the Board finds that the Veteran should be afforded a VA examination in support of this claim.  Such an examination is necessary to properly adjudicate the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Arthritis of the right knee, cervical spine, and lumbar spine

The Veteran seeks service connection for arthritis of the right knee, cervical spine, and lumbar spine.

At her Board hearing, the Veteran testified that she developed a right knee and back problems during service.  The Veteran stated that when she was stationed at Pope Air Force Base she "worked on a C-130 lifting a lot of heavy equipment" and regularly knelt on metal grates in the plane.  She recalled feeling pain in her back and knee, for which she was Motrin and a knee brace.  She testified that the brace was not a preventative measure, but prescribed to "relieve the swelling and the pain."  The Veteran stated that her back and knee symptoms have been continuous since service and that she still wears her knee brace "every so often when the knee swells up."  See transcript at 3-7.

The Veteran is competent to report disability symptoms subject to lay observation, such as pain.  The Board finds the Veteran's statements concerning her symptoms to be credible.

A review of the medical evidence of record reflects the Veteran has been diagnosed with arthritis in the cervical spine, lumbar spine, and right knee.  See Medical records dated in February 2003 (right knee), February 2008 (cervical spine), April 2009 (lumbar spine).

In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination in support of this claim.  Such examination is necessary to properly adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, attempts should be made to obtain any outstanding treatment records (VA or private) related to the claimed disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of its decision awarding disability benefits and all medical records underlying the determination.  If the documents are unavailable, SSA must so indicate.  If unsuccessful, the Veteran must be afforded the opportunity to furnish such records directly to SSA or to the AOJ.  All records and/or responses received must be associated with the claims file.

2.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's claimed disabilities on appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

3.  Following the above, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder present, to include PTSD and the above-noted depressive and anxiety disorders.  The claims file must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  Psychological testing should be conducted with a view toward determining what diagnosis(es) is/are appropriate.

After reviewing the record, conducting any necessary tests, and examining the Veteran, the examiner should state whether it is at least as likely as not (probability of at least 50 percent) that any acquired psychiatric disorder, including PTSD, had its onset during military service, was incurred coincident with military service, or is otherwise attributable to military service.

The examiner is advised that the law provides for service connection for disability that is the result of a disease incurred coincident with service.  Thus, the examiner is requested to specifically discuss the Veteran's contention that her current psychiatric disability is the result of several incidents coincident with her service, including the molestation of her daughter, the break-up of her family, the loss of base housing, and an unplanned pregnancy.

A complete rationale must be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  Following the above, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of her claimed right knee, cervical spine, and lumbar spine disabilities.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran, the examiner must opine whether it is at least as likely as not (probability of at least 50 percent) that any right knee, cervical spine, and lumbar spine disabilities found were caused by or otherwise related to the Veteran's military service.

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After completing the above, and any other development deemed necessary, readjudicate the issues on appeal based on the entirety of the evidence.  If a benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


